Citation Nr: 1233007	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  04-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbosacral disc disease (also referred to as low back disorder), to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1946 until January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied service connection for lumbosacral disc disease.  The Veteran appealed this decision to BVA, and the case was referred to the Board for appellate review.  

In an October 2006 Board decision, the Veteran's claim was remanded for further procedural and evidentiary development.  Specifically, the Board directed the RO to provide the Veteran with a corrective notice letter which satisfied all the notice obligations set forth under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also instructed the RO to contact the appropriate authorities and request verification of the Veteran's dates of oceangoing service as a Merchant Marine as well as information regarding the Veteran's in-service jobs on oceangoing vessels and his potential exposure to asbestos.  Pursuant to the October 2006 remand, the Board sent the Veteran appropriate notification letters dated in November 2006 and March 2007 which satisfied all the Veterans Claims Assistance Act of 2000 (VCAA) notice obligations pursuant to Dingess and further explained how VA determines disability ratings and effective dates.  Information regarding the Veteran's dates of oceangoing service was also obtained.  

Additional medical information was obtained regarding the Veteran's lumbosacral disc disease, but the Appeals Management Center (AMC) failed to adjudicate this issue in the June 2009 Supplemental Statement of the Case (SSOC).  As such, the Veteran's claim was remanded again in September 2009 so that the Agency of Original Jurisdiction (AOJ) could have an opportunity to readjudicate this claim.  In an August 2011 decision, the Board remanded the Veteran's claim again for further evidentiary development.  Specifically, the Board requested that the AOJ schedule the Veteran for a VA examination to determine the nature and etiology of his lumbosacral disc disease.  The requested examination was completed in September 2011, and a copy of the VA examination report has been associated with his claims file.  As such, the Board finds that the AOJ has complied with all three Remand directives.  In fact, neither the Veteran, nor his representative, has contended otherwise.  See Stegall v. West, 11 Vet. App, 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back disorder did not manifest during service or until many years after the Veteran's separation from active duty and has not been found by competent and credible evidence to be in any related to such service, including the service-connected bilateral pes planus.  


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in, or aggravated by, active service, and was not caused, or aggravated by, the service-connected bilateral pes planus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board does acknowledge that the RO did provide the Veteran with notice in April 2002, prior to the initial decision on the claim in August 2002  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

The April 2002 letter, as well as letters dated in November 2006 and March 2007, satisfied the duty to notify provisions concerning the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, these letters apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the April 2002 letter informed the Veteran of the evidence necessary to establish service connection on a secondary basis.  Specifically, this letter indicated that establishing service connection on a secondary basis requires evidence of a current physical or mental condition and evidence that a service-connected disability either caused or aggravated his claimed disorder.  The November 2006 and March 2007 letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  

The Board acknowledges that the November 2006 and March 2007 letters, which provided the Veteran with more detailed information as to the type of information and evidence necessary to substantiate his claim, were provided after the initial unfavorable decision by the AOJ.  Although these letters were not sent prior to the initial adjudication of the Veteran's claim, this was not prejudicial to him because he was subsequently provided adequate notice and his claim was readjudicated in the April 2011 and July 2012 Supplemental Statements of the Case (SSOCs).  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).  

VA has also satisfied its duty to assist the Veteran at every stage in this case.  All available service treatment records (STRs) as well as all VA medical records pertinent to the years after service are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Further, pursuant to the August 2011 Remand instructions, the Veteran was afforded a VA examination in September 2011 in connection with his claim in accordance with 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the September 2011 examination and medical opinion to be adequate.  The examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough physical examination of the Veteran.  Based on a review of the Veteran's claims file and an evaluation of the Veteran, the examiner provided an etiological opinion concerning the Veteran's claimed disability, addressing the Veteran's multiple theories of entitlement, and included the rationale upon which the opinion was based.  Thus, the Board concludes that there is adequate medical evidence of record to make a decision in this case and that the Veteran's claim can be adjudicated on the evidence of record.  See 38 C.F.R. 
§ 4.2 (2011).  The Veteran and his representative have not contended otherwise.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, or degenerative joint disease, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

The Veteran is currently service connected for bilateral pes planus and contends that his current low back disorder arose as a result of his bilateral pes planus.  See March 2002 claim.  Although he appears to be primarily contending that his low back disorder is secondary to a service-connected disorder, the Board will address his claim on both a direct and secondary basis.

The Veteran's fire-damaged service treatment records (STRs) have been reviewed. These records are devoid of any complaints, notations, findings, treatment or diagnosis of a low back disorder.  A June 1946 enlistment examination contains findings of 'Genu Valgus' under the musculoskeletal defects section.  The Board notes that genu valgum is defined as "a deformity in which the knees are abnormally close together and the space between the ankles is increased; known also as knock knee."  See Dorland's Illustrated Medical Dictionary 177 (31st Ed. 2007).  As such, the evaluation of the musculoskeletal system was clear for any medical problems relating to the lumbar spine.  The remainder of the Veteran's STRs are clear for any complaints of, or treatment for, back problems.  A December 1946 separation examination report appears to contain a normal clinical evaluation of the Veteran's musculoskeletal system.  

Post-service VA treatment records dated from October 1995 to March 2011 reflect ongoing treatment for, and multiple diagnoses of, his lumbar spine disability.  An October 1995 MRI of the lumbar spine revealed minimal discogenic narrowing at the L4-L5 disc region.  A November 1995 reading of the October 1995 films showed there to be a large disc protrusion at the L4-5 level, "asymmetric to the right and extending into the right L4-5 neural foramen," as well as "impingement on the thecal sac and L5 nerve roots bilaterally, and the L4 nerve root on the right as it enters the L4-5 neural foramen," and a "[c]entral disc bulge at the L3-4 level impinging on the L4 nerve roots bilaterally."  A June 1998 spine MRI revealed findings of discogenic disease at L4-5 and L5-S1, as well as degenerative arthritis at the apophyseal joints from L5-S1 bilaterally.  A May 2004 lumbar spine MRI showed evidence of generalized disc degeneration in the lumbar discs "with loss of signal in the discs and moderate narrowing of the disc spaces."  In January 2007, the Veteran was diagnosed with lumbar spinal stenosis at L2-L5 and underwent a lumbar decompression at L2-3, L3-4, and L4-5 disc levels.  

The remainder of the Veteran's post-service medical records reflect continuing complaints of, and treatment for, his back condition.  According to the Veteran, while he experienced some level of relief from his back symptoms after the January 2007 surgery, his back pain re-emerged six weeks later and began to radiate to his lower extremities.  See October 2007 Orthopedic Consultation report.  The June 2008 operative reports reflects that the Veteran was diagnosed with lumbar post laminectomy syndrome at L2-5 and underwent a bilateral lumbar facet block at the L2-3, L3-4 and L4-5 disc regions.  Notations from a January 2011 Orthopedic Surgery Post-Operative report indicate the Veteran subsequently underwent a lumbar instrumented fusion at the L2-L5 disc region with pedicle screw fixation in April 2009.  A computed tomography (CT) scan of the lumbar spine was performed in April 2009, the results of which showed a mild disc bulge at L1-2, and diffuse disc bulges at L2-3, L3-4, L4-5 and L5-S1.  He was seen again in November 2010 with complaints of ongoing back pain, and the physician recommended adding the L5-S1 to his fusion "in order to stand any chance of eradicating his pain."  A March 2011 MRI of the lumbar spine revealed a broad based disc bulge at the L5-S1 disc region which extended into "the neural foramina and far lateral margin of the disc on the right contacting the exiting right L5 nerve root."  The MRI report also reflected a broad-based disc bulge and moderate to severe bilateral facet hypertrophy at the L4-L5 disc regions, a broad-based disc-ridge complex at the L3-4 and L2-3 disc regions, and a broad base disc bulge at the L1-2 disc region.  The impression derived from this MRI indicates multilevel degenerative and postoperative changes.  

Pursuant to the August 2011 Board Remand, the Veteran was afforded a VA orthopedic examination in September 2011, at which time the examiner reviewed the Veteran's medical history and took note of numerous diagnostic records, dated from 1995 to 2011, which revealed evidence of disc herniation and degenerative changes in the lumbar spine.  On a scale of one to ten (with one being the least level of pain, and ten being the highest), the Veteran rated his daily pain level somewhere between a four and six, and added that it reaches a ten for a few seconds whenever he gets up from a sitting position or lifts anything that weighs ten pounds or more.  According to the Veteran, the pain in his lower back radiates to his lower extremities, and he can only walk ten feet due to his poor balance.  The Veteran further stated that he uses an electric scooter to ambulate, and cannot help with any of the household chores or drive as a result of his back condition.  

Based on her review of the medical records, as well as her discussion with, and evaluation of the Veteran, the VA examiner observed documented findings of arthritis in the Veteran's thoracolumbar spine, and determined that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  According to the examiner, the Veteran's low back disorder was less likely than not incurred in service or caused by an in-service injury, event or illness.  The examiner based her conclusion on the fact that the Veteran's STRs did not document any complaints of, or treatment for, low back pain during his active duty, and further stated that a review of the Veteran's medical records showed that his low back pain appeared many years after his separation from service in 1947.  According to the examiner, the first diagnostic report pertaining to the lumbar spine was dated in 1995 and there was no evidence in the claims file that the Veteran complained of pain in his spine or in the lower extremities between 1947 and 1995.  

The examiner further opined that the Veteran's low back disorder was neither caused nor aggravated by the Veteran's service-connected bilateral pes planus, as "[b]ilateral pes planus does not cause degenerative joint and disc disease of the lumbar spine."  According to the examiner, "there is no mechanism by which flat feet causes or aggravates the...lumbar condition."  The examiner further relied on her own clinical experience as well as the medical literature, both of which, she claims, do not support the contention that bilateral pes planus could cause or aggravate the Veteran's current lumbar spine disability.  

There is no evidence that the first manifestation of degenerative changes of the lumbosacral spine occurred within the first post-service year, nor has the Veteran so contended.  Presumptive service connection is therefore not warranted.

With respect to direct service connection, the competent medical evidence of record does not show that the Veteran sought treatment for his back condition immediately following his period of service or for many years thereafter.  Indeed, the earliest evidence of record reflecting signs of a low back disorder is the October 1995 MRI report.  There are no complaints of, or treatment for, a low back disability until several years after service.  In fact, nearly forty-eight years passed from the time the Veteran separated from service and the first medical evidence of record reflecting a diagnosis of a low back disorder.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disability at issue, nearly forty-eight years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Accordingly, and based on this evidentiary posture, the Board concludes that service connection for a low back disability based on continuity of symptomatology is not warranted.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

Turning to the issue of service connection on a secondary basis, the Board notes that the Veteran has been diagnosed with a current low back disorder, and he is service-connected for bilateral pes planus.   However, the Board finds that the Veteran is not entitled to service connection for a low back disorder on a secondary basis because the evidence of record does not reflect a nexus between the Veteran's bilateral pes planus and his low back disorder.  The September 2011 examination report is clear that the Veteran's current low back disorder is neither caused, nor aggravated, by the service-connected bilateral pes planus.  This opinion is well reasoned and supported by reference to objective medical evidence.  Specifically, the examiner explained that there is no mechanism by which flat feet causes or aggravates the lumbar spine.  Further, and of particular significance to the Board in this matter, is the fact that no medical professional has provided any opinion indicating that the Veteran's low back disorder is in any way secondary to his service-connected bilateral pes planus.  Thus, the competent medical evidence of record reflects that the Veteran's low back disorder is not secondary to his service-connected bilateral pes planus.  

The Board acknowledges the Veteran's belief that his low back disorder is related to his service-connected bilateral pes planus.  Although the Veteran is competent to describe symptoms of a back disorder, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of back pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current back disorder and either service or a service-connected disability do not constitute competent medical evidence on which the Board can make a service connection determination.  

After considering the probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for a low back disorder to be more persuasive than the evidence in favor of the claim.  While the Board sympathizes with his complaints, without evidence of sufficient probative value to support a relationship between his low back disorder and his service, there is a lack of persuasive medical evidence to support his claim.  STRs are negative for any complaints, treatment or diagnosis of a low back disorder; there is a near forty-eight year gap without any objective clinical evidence to support an assertion of continuing symptomatology; and the persuasive objective medical evidence of record does not relate the Veteran's current low back disorder to service or to his service-connected bilateral pes planus.  The preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and service connection for a low back disorder (on either a direct, or secondary, basis) is not warranted.  


ORDER

Service connection for lumbosacral disc disease, to include as secondary to service-connected bilateral pes planus, is denied.  




____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


